                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                               ORANGEBURG DIVISION

Veotis Harding,                              )
                                             )       Civil Action No.: 5:18-cv-03248-JMC
                      Petitioner,            )
                                             )
       v.                                    )                      ORDER
                                             )
Bryan Antonelli, Warden of                   )
FCI-Williamsburg,1                           )
                                             )
                      Respondent.            )
                                             )

       This matter is before the court for review of the Magistrate Judge’s Report and

Recommendation (“Report”) filed on December 17, 2018. (ECF No. 9.) The Report addresses

Petitioner Veotis Harding’s (“Petitioner”) Petition for a Writ of Habeas Corpus (“Petition”) (ECF

No. 1) and recommends that the court summarily dismiss Petitioner’s Petition. (ECF No. 9 at 4.)

For the reasons stated herein, the court ACCEPTS the Report and DISMISSES Petitioner’s

Petition (ECF No. 1) without prejudice.

                    I. FACTUAL AND PROCEDURAL BACKGROUND

       The Report sets forth the relevant facts, which this court incorporates herein without a

recitation. (Id. at 2-4.) As a brief background, Petitioner, proceeding pro se, filed the instant

Petition on December 3, 2018, pursuant to 28 U.S.C. § 2241. (ECF No. 1 at 1.) Petitioner initially

pled guilty to all charges derived from an indictment charging eighteen violations of 18 U.S.C. §

1952 and seventeen violations of 18 U.S.C. § 1956. (Id. at 3-4.) Petitioner now alleges his



1
  Pursuant to the Magistrate Judge’s Report, the respondent in this case should be Bryan Antonelli,
the Warden of FCI-Williamsburg, therefore, the court directs the Clerk of Court of the United
States District Court for the District of South Carolina to remove the United States of America and
add Bryan Antonelli, Warden of FCI-Williamsburg as the proper respondent. (See ECF No. 9 at
1 n.1.)
                                                 1
conviction is illegal under United States v. Santos, 553 U.S. 507 (2008). (Id. at 7.) The Magistrate

Judge filed her Report on December 17, 2018. (ECF No. 9.) The Report determined that the

Petition is identical to the petition in Harding v. Antonelli, No. 5:18-cv-1878-JMC-KDW. (Id. at

3.) This case is still pending review before the court. The Report ultimately recommends that the

court summarily dismiss Petitioner’s Petition. (Id. at 4.) The parties were advised of their right to

file specific objections to the Report. (Id. at 5.) Neither party, however, filed an objection to the

Report.

                                   II. STANDARD OF REVIEW

          The Magistrate Judge’s Report and Recommendation is made in accordance with 28 U.S.C.

§ 636(b)(1) and Local Civil Rule 73.02 for the District of South Carolina. The Magistrate Judge

makes only a recommendation to this court, and the recommendation has no presumptive weight.

See Mathews v. Weber, 423 U.S. 261, 270-71 (1976). The responsibility to make a final deter-

mination remains with this court. Id. at 271. As such, the court is charged with making de novo

determinations of those portions of the Report and Recommendation to which specific objections

are made. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(3). The court may accept, reject, or modify,

in whole or in part, the Magistrate Judge’s recommendation or recommit the matter with instruc-

tions. 28 U.S.C. § 636(b)(1).

                                            III. DISCUSSION

          In the absence of objections to the Report, this court is not required to provide an explana-

tion for adopting the Report. See Camby v. Davis, 718 F.2d 198, 199 (4th Cir. 1983). Rather, “in

the absence of a timely filed objection, a district court need not conduct a de novo review, but

instead must ‘only satisfy itself that there is no clear error on the face of the record in order to

accept the recommendation.’” Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310, 315 (4th



                                                   2
Cir. 2005) (quoting Fed. R. Civ. P. 72 advisory committee’s note). Furthermore, failure to file

specific written objections to the Report results in a party’s waiver of the right to appeal from the

judgment of the court based upon such recommendation. 28 U.S.C. § 636(b)(1); Thomas v. Arn,

474 U.S. 140 (1985); Wright v. Collins, 766 F.2d 841 (4th Cir. 1985); United States v. Schronce,

727 F.2d 91 (4th Cir. 1984). Since no specific objections were filed by either party and the court

discerns no clear error, the court adopts the Report herein. Camby, 718 F.2d at 199.

                                         IV. CONCLUSION

       After a thorough review of the Report and the record in this case, the court finds that the

Report provides an accurate summary of the facts and law and does not contain clear error.

Therefore, the court ACCEPTS the Magistrate Judge’s Report and Recommendation (ECF No. 9)

and incorporates it herein. Accordingly, the court summarily DISMISSES Petitioner’s Petition

for a Writ of Habeas Corpus (ECF No. 1) without prejudice.

       IT IS SO ORDERED.




                                                     United States District Judge
March 22, 2019
Columbia, South Carolina




                                                 3
